Citation Nr: 0008521	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-06 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right knee injury with laxity.  

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right knee injury with arthritis.  

3.  Entitlement to an effective date earlier than August 7, 
1997 for a compensable evaluation for residuals of a right 
knee injury.  

4.  Whether the October 27, 1977 rating decision contained 
clear and unmistakable error.  

5.  Entitlement to an effective date earlier than December 
19, 1998 for a 20 percent evaluation for residuals of a right 
knee injury with arthritis.  





REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1969 to 
February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Nashville Regional Office (RO).  In January 1998, the RO 
increased the evaluation for residuals of a right knee injury 
from noncompensable to 10 percent, effective August 7, 1997.  
In March 1998, the RO bifurcated the right knee disability, 
assigning separate 10 percent ratings (effective August 7, 
1997) for residuals of right knee injury with laxity and 
residuals of right knee injury with arthritis.  The appellant 
disagreed with the 10 percent evaluations assigned, and this 
appeal ensued.  

By July 1999 rating decision, the RO assigned a 20 percent 
rating (effective December 19, 1998) for residuals of right 
knee injury with arthritis.  The appellant presumably seeks 
the maximum benefit allowed by law.  Thus, his claim for 
increased rating for residuals of right knee injury with 
arthritis remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38-39 (1993). 

Following the January and March 1998 rating decisions, the 
appellant also disagreed with the effective date of August 7, 
1997 assigned the 10 percent evaluations for the right knee 
disabilities.  A key element of his contentions involves an 
allegation of clear and unmistakable error in the October 27, 
1977 rating decision.  Following the July 1999 rating 
decision, he disagreed with the effective date of December 
19, 1998 assigned the 20 percent rating for residuals of 
right knee injury with arthritis.  This appeal ensued.  For 
these reasons, the claims are as styled on the title page of 
this decision.  

The claims for evaluations in excess of 10 and 20 percent for 
residuals of right knee injury with laxity and for residuals 
of right knee injury with arthritis, respectively, are 
addressed in the Remand portion of this decision below.  


FINDINGS OF FACT

1.  With respect to the earlier effective date claims and the 
allegation of clear and unmistakable error, all available 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained by the RO.  

2.  The RO received the appellant's claim for a compensable 
evaluation for residuals of a right knee injury on August 7, 
1997.  

3.  The appellant has alleged only a disagreement with the 
way in which the RO weighed the evidence in the October 27, 
1977 rating decision.  

4.  The earliest dates at which it was factually ascertained 
that the service-connected residuals of right knee injury 
with arthritis warranted a 20 percent evaluation was December 
19, 1998.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 7, 
1997 for a compensable evaluation for residuals of right knee 
injury are not met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.1(p) & (r), 3.151, 3.155(a), 3.400 (1999).  

2.  The appellant has not raised a claim of clear and 
unmistakable error in the October 27, 1977 rating decision.  
38 U.S.C.A. §§ 5107, 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
3.105 (1999).  

3.  The criteria for an effective date earlier than December 
19, 1998 for a 20 percent evaluation for residuals of right 
knee injury with arthritis are not met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. §§ 3.1(p) & (r), 3.151, 3.155(a), 
3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claims for earlier effective dates for a 
compensable evaluation for residuals of a right knee injury 
and for a 20 percent evaluation for residuals of a right knee 
injury with arthritis are well grounded under 38 U.S.C.A. 
§ 5107(a); that is, they are not inherently implausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(contention of an increase in disability severity renders 
claim well grounded).  The Board finds that VA has satisfied 
its duty to assist the appellant in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  On review, 
the Board sees no areas in which further development may be 
fruitful.  

I.  Effective Date Earlier than August 7, 1997
 for a Compensable Evaluation for a Right Knee Injury

On April 5, 1976, the RO received from the appellant his 
claim seeking service connection for a right knee injury.  
Initially the RO denied the claim by April 1976 rating 
decision.  On appeal, though, the Board granted the claim in 
October 1977.  The RO implemented that determination by 
October 27, 1977 rating decision, assigning a noncompensable 
evaluation to residuals of a right knee injury, effective 
April 5, 1976, the date of receipt of the claim.  

In November 1977, the appellant expressed disagreement with 
the noncompensable evaluation assigned the disability.  An 
appeal consists of a timely filed written notice of 
disagreement, and after the RO furnishes a statement of the 
case, a timely filed substantive appeal.  38 C.F.R. § 20.200.  
The RO issued a statement of the case in November 1977, but 
the record does not indicate that the appellant perfected the 
appeal by filing a timely substantive appeal.  The record 
includes no communication from the appellant after November 
1977 until receipt of an application for increased 
compensation on August 7, 1997, nearly 20 years later.  Thus, 
he did not file a substantive appeal within one year of 
notification of the October 27, 1977 rating decision and did 
not perfect an appeal therefrom.  

In response to the application for increased benefits, 
received on August 7, 1997, the RO evaluated the evidence of 
record, including a December 1997 VA medical examination, and 
by January 1998 rating decision granted a 10 percent 
evaluation for residuals of a right knee injury, effective 
August 7, 1997, the date of receipt of the claim.  He claims 
here that the effective date should have been earlier.  In 
various statements and testimony, he asserted that the 
effective date should be sometime in the 1970s.  

In general, the effective date of an award based on a claim 
for increased benefits is based on the filing of a claim for 
such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  See 
Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are 
generally awarded based on the date of receipt of the claim.  
38 C.F.R. §§ 3.1(r), 3.400.  An exception to this general 
rule provides for increases in disability compensation 
effective the earliest date that it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from that date.  
38 C.F.R. § 3.400(o)(2).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400, 
3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  

In this case, after the November 1977 statement of the case 
and before receipt on August 7, 1997 of the application for 
increased benefits, the record contains no communication from 
the appellant.  Hence, nothing in the record could serve as 
an earlier claim for benefits.  Moreover, the RO based the 10 
percent evaluation assigned in the January 1998 rating 
decision entirely on the results of the December 1997 VA 
examination, which was received after the date of receipt of 
the claim.  Thus, the exception to the general rule that the 
effective date of an award based on a claim for increased 
benefits is based on the filing of a claim for such benefits 
does not apply.  For these reasons, an effective date earlier 
than August 7, 1997 for a compensable evaluation for 
residuals of a right knee injury may not be assigned under 
the laws and regulations governing effective dates.  

The appellant also argues that an effective date for a 
compensable evaluation for residuals of a right knee injury 
may be assigned earlier than August 7, 1997 under the law and 
regulations governing revision of earlier decisions.  He 
maintains that the RO committed clear and unmistakable error 
in the October 27, 1977 rating decision in not assigning a 
compensable evaluation.  Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable error requires that error, otherwise prejudicial 
must appear undebatably.  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  Clear and unmistakable errors are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made.  Russell v. Principi, 
3 Vet. App. 310, 313-4 (1992).  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

In order for a claim of clear and unmistakable error to be 
reasonably raised, "the claimant must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be [clear and 
unmistakable error] on its face, 'persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.'"  Eddy, 9 Vet. App. at 
57 (citing Fugo, 6 Vet. App. at 44).  

In determining whether the October 27, 1977 rating decision 
contained clear and unmistakable error, the Board reviews the 
evidence that was before the rating board at that time.  38 
C.F.R. § 3.104(a).  A determination that there was a clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior decision.  See 
Russell, 3 Vet. App. at 314.  In other words, the Board 
cannot apply the benefit of hindsight to an evaluation by the 
rating board on October 27, 1977 in determining whether clear 
and unmistakable error existed.  

The appellant contends that the October 27, 1977 rating 
decision was clearly and unmistakably erroneous due to the 
RO's inadequate consideration of his claim.  He testified as 
to his concerns at the December 1999 and January 2000 
hearings.  However, a disagreement with how the evidence was 
weighed cannot constitute a claim for clear and unmistakable 
error.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also 
Morris v. West, 13 Vet. App. 94 (1999) (claimant must assert 
more than disagreement as to how facts were weighed or 
evaluated in prior final decision in order to establish a 
valid clear and unmistakable error claim); Baldwin v. West, 
13 Vet. App. 1 (1999) (claim disputing how a prior decision 
was determined cannot support a holding of clear and 
unmistakable error).  It is an "unassailable proposition 
that merely to aver that there was [clear and unmistakable 
error] in a case is not sufficient to raise the issue."  
"[B]road-brush allegations" and "general, non-specific 
claim[s] of 'error'" are insufficient to satisfy the 
requirement that [clear and unmistakable error] claims be 
pled with "some specificity."  Phillips v. Brown, 10 Vet. 
App. 25, 31 (1997) (quoting Fugo, 6 Vet App. at 44).  Such 
statements can never rise to the level of clear and 
unmistakable error.  Thus, the appellant's simple 
disagreement with the prior weighing of the evidence by the 
rating board in the October 27, 1977 rating decision does not 
raise a valid claim of clear and unmistakable error.  

The appellant testified at hearings in December 1999 and 
January 2000 that his right knee disability was of such 
severity prior to August 7, 1997 as to warrant a 10 percent 
evaluation.  He had an opportunity to raise these allegations 
by appealing the October 27, 1977 rating decision.  He chose 
not to perfect an appeal.  For the reasons discussed above, 
the preponderance of the evidence is against the claim of 
entitlement to an effective date earlier than August 7, 1997 
for a compensable evaluation for residuals of a right knee 
injury.

II.  Effective Date Earlier than December 19, 1998 
for a 20 Percent Evaluation for a Right Knee Injury with 
Arthritis

In a July 1999 rating decision, the RO increased the 
evaluation assigned to the service-connected residuals of a 
right knee injury with arthritis from 10 percent to 20 
percent effective December 19, 1998, based on the results of 
a VA examination conducted on December 19, 1998.  The 
appellant claims here that the effective date should have 
been earlier, specifically August 7, 1997, the date of 
receipt of his claim for an increased evaluation.  

The law and regulations discussed above with respect to the 
assignment of effective dates apply to this claim as well.  
In general, the effective date of an award based on a claim 
for increased benefits is based on the date of filing of the 
claim or the date entitlement to the increased benefits 
occurred, whichever is later.  38 C.F.R. § 3.400.  An 
increased evaluation may be effective prior to the date of 
claim if it is factually ascertainable that an increase in 
disability occurred within one year from the date of receipt 
of the claim.  38 C.F.R. § 3.400(o)(2).  Thus, the Board must 
apply the regulations governing evaluations of knee 
disabilities to the relevant facts pertinent to the period 
from December 19, 1998 back to August 7, 1996, one year prior 
to the date of receipt of the claim.  

During this period, two documents form the facts relevant to 
this aspect of the claim.  VA examination in December 1997 
showed a diagnosis of right knee pain, status post 
meniscectomy, and resultant arthritis.  Examination revealed 
arthritis-like symptoms since a February 1996 meniscectomy, 
with pain and difficulty standing and sitting.  There was no 
evidence of dislocation or inflammatory arthritis and it was 
noted that he could function normally.  There was evidence of 
mild instability.  He had full extension and flexion to 130 
degrees with pain.  In addition, a February 1998 private 
physician's statement indicated that the appellant had early 
onset osteoarthritis secondary to medial meniscectomy.  It 
was noted that the appellant complained of pain, weakness, 
and swelling affecting the right knee.  An x-ray showed 
narrowing of the medial joint line with osteophyte formation.  
The physician noted that no active treatment was required 
beyond anti-inflammatory medications and periodic icing of 
the knee.  

The disability is evaluated under the criteria of Diagnostic 
Code 5010 for arthritis due to trauma, which is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under the 
criteria of Code 5003, degenerative arthritis of the knee is 
rated on the basis of limitation of motion under the knee 
diagnostic codes.  When however, the limitation of motion is 
noncompensable under those diagnostic codes, a rating of 10 
percent may be applied for each major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation may be assigned with x-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups, with occasional incapacitating exacerbations.  A 10 
percent evaluation may be assigned with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  38 C.F.R. § 4.71a.  

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260 and 5261.  Code 5260, for limitation 
flexion, provides for a 10 percent evaluation where flexion 
is limited to 45 degrees and a 20 percent evaluation where 
flexion is limited to 30 degrees.  Under Code 5261 for 
limitation of extension, a 10 percent evaluation is assigned 
for extension limited to five degrees and a 20 percent 
evaluation may be assigned for extension limited to 15 
degrees.  38 C.F.R. § 4.71a.  The December 1997 VA 
examination showed some limited motion of the right knee, but 
not so severe as to conform to a compensable evaluation under 
Codes 5260 and 5261.  Therefore, under Code 5003, a 10 
percent evaluation was appropriately assigned between the 
date of claim (August 7, 1997) and the effective date of the 
20 percent evaluation (December 19, 1998).  However, a 20 
percent evaluation under Code 5003 is inappropriate because 
that level of disability may be assigned only where the 
evidence indicates an absence of limitation of motion.  Here, 
the December 1997 VA examination documented some limited 
motion of the right knee.  

The disability was also rated under the criteria of Code 5262 
for impairment of the tibia and fibula, where a 10 percent 
evaluation can be assigned for malunion of the tibia and 
fibula with slight knee disability.  A 20 percent rating may 
be assigned for malunion of the tibia and fibula with 
moderate knee disability.  The December 1997 VA examination 
report and the February 1998 private physician's statement, 
though, essentially described mild impairment of the right 
knee.  It was only at the December 19, 1998 VA medical 
examination that moderate impairment was first noted 
clinically.  The VA examiner noted severe pain, limitations 
in the activities in which the appellant could partake, and 
increasing symptomatology affecting other joints, including 
the ankle, back, and feet.  Such findings were not evident 
prior to December 19, 1998.  Thus, an effective date earlier 
than December 19, 1998 for a 20 percent rating for residuals 
of right knee injury with arthritis is unwarranted.  

The appellant testified at hearings in December 1999 and 
January 2000 that his service-connected right knee injury 
with arthritis was of such severity between August 7, 1997 
and December 18, 1998 as to warrant a 20 percent evaluation.  
Here, however, the evidence of record as applied to the 
appropriate regulations does not support his contentions.  In 
light of the evidence of record and based on the analysis 
above, the preponderance of the evidence is against the claim 
of entitlement to an effective date earlier than December 19, 
1998 for a 20 percent evaluation for residuals of a right 
knee injury with arthritis.  


ORDER

Entitlement to an effective date earlier than August 7, 1997 
for a compensable evaluation for residuals of a right knee 
injury is denied.  

The October 27, 1977 rating decision did not involve clear 
and unmistakable error, and to this extent, the appeal is 
denied.  

Entitlement to an effective date earlier than December 19, 
1998 for a 20 percent evaluation for residuals of right knee 
injury with arthritis is denied.  


REMAND

The claim for increased evaluations for the right knee 
disabilities are well grounded as they are not inherently 
implausible.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997); Proscelle, 2 Vet. App. at 632.  VA has a resulting 
obligation to assist the appellant in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  

The appellant has been afforded VA examination in December 
1998 and May 1999.  At his January 2000 hearing, he testified 
that his right knee disabilities had worsened since those 
examinations.  The Board is not required, pursuant to its 
duty to assist to remand solely because of the passage of 
time since the preparation of an otherwise adequate 
examination report.  An exception to this general rule exists 
to the extent that the appellant asserts that the disability 
in question has undergone an increase in severity since the 
time of the examination.  VA O.G.C. Prec. Op. 11-95, slip op. 
at 10 (Apr. 7, 1995).  In this case he has so asserted, and 
the claim for an increased rating is remanded to the RO for 
development.  See also Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for his 
right knee disabilities since May 1999, 
and the dates of such treatment.  After 
securing any necessary releases, the RO 
should obtain complete clinical records 
of such treatment and associate them with 
the claims folder.  

2.  The RO should schedule the appellant 
for an orthopedic examination to 
determine the nature and severity of his 
right knee disabilities.  The claims 
folder and a copy of this REMAND must be 
made available to the physician for 
review in conjunction with the 
examination.  The pertinent history 
concerning the disabilities should be 
obtained, and all necessary tests, 
including x-ray and range of motion 
studies, must be accomplished.  The 
report of examination should contain a 
detailed account of all orthopedic 
manifestations of the disabilities found 
to be present.  The orthopedist should be 
asked to determine whether there is 
recurrent subluxation or lateral 
instability affecting the right knee and 
the severity of any such findings and the 
degrees of any limitation of flexion or 
extension of the right knee.  The 
orthopedist should also  be asked to 
express an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or with 
prolonged use and whether any pain or 
functional loss produced additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  See 38 C.F.R. § 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

3.  When the above development has been 
completed, the RO should review the 
record to ensure it is in compliance with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 


- 10 -


